 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 1 of 8 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 TODD C. BANK, Individually and on Behalf of
 All Others Similarly Situated,                                COMPLAINT

                                               Plaintiff,

                        -against-

 VERDE ENERGY USA, INC.,

                                               Defendant.


                                       INTRODUCTION

       1.      Plaintiff, Todd C. Bank (“Bank”), brings this action for violations, by Defendant,

Verde Energy USA, Inc. (“Verde Energy”), of a federal statute and a New York statute: respectively,

the Telephone Consumer Protection Act, 47 U.S.C. Section 227 (“TCPA”), and New York General

Business Law (“GBL”) Section 399-p.

       2.      Bank brings this action individually.

       3.      Bank brings this action on behalf of all persons who are members, as described

below, of the “Federal Class.”

       4.      Bank brings this action on behalf of all persons who are members, as described

below, of the “New York Class.”

       5.      Bank is a member of the Federal Class.

       6.      Bank is a member of the New York Class.

       7.      The claims of the members of the Federal Class arose during the period beginning

four years prior to the commencement of this action until the date of such commencement (the

“Federal Class Period”).




                                                1
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 2 of 8 PageID #: 2



       8.      The claims of the members of the New York Close arose during the period beginning

three years prior to the commencement of this action until the date of such commencement (the

“New York Class Period”).

       9.      Bank, individually and on behalf of the other members of the Federal Class, statutory

damages, seeks injunctive relief, and costs and disbursements.

       10.     Bank, individually and on behalf of the other members of the New York Class, seeks

statutory damages, injunctive relief, reasonable legal fees, and costs and disbursements.

       11.     The term “person,” as used in this Complaint, incorporates the definition of “person”

provided in 1 U.S.C. Section 1.

                                            PARTIES

       12.     Bank is a resident of the Eastern District of New York.

       13.     Verde Energy is a corporation organized and existing under the laws of Delaware, and

has a principal place of business at 12140 Wickchester Lane, Suite 100, Houston, Texas 77079.

                                      APPLICABLE LAW

A.     Telephone Consumer Protection Act

       14.     The TCPA states that it is “unlawful . . . to initiate any telephone call to any

residential telephone line using an artificial or prerecorded voice to deliver a message without the

prior express consent of the called party.” 47 U.S.C. § 227(b)(1)(B).

       15.     The TCPA states that it is “unlawful for any person . . . to make any call (other than

a call made for emergency purposes or made with the prior express consent of the called party) using

any automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

                                                                         [continued on next page]



                                                 2
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 3 of 8 PageID #: 3



        16.     A person to whose telephone line a call is made in violation of 47 U.S.C. Section

227(b)(1) may bring an action to enjoin such violations and to recover, for each violation, the greater

of the monetary loss caused by the violation or $500. See 47 U.S.C. Section 227(b)(3). If the court

finds that a defendant willfully or knowingly violated Section 227(b)(1), the court may increase the

award by up to $1,000 per violation. See id.

B.      New York General Business Law Section 399-p

        17.     New York General Business Law Section 399-p(3)(a) states:

                Whenever telephone calls are placed through the use of an automatic
                dialing-announcing device, such device shall do all of the following:
                state at the beginning of the call the nature of the call and the name
                of the person or on whose behalf the message is being transmitted and
                at the end of such message the address, and telephone number of the
                person on whose behalf the message is transmitted, provided such
                disclosures are not otherwise prohibited or restricted by any federal,
                state or local law.

        18.     A person to whose telephone line a call is made in violation of GBL Section 399-p

is entitled to injunctive relief, the greater of actual damages or $50 per violation, and reasonable legal

fees, and, in the event that a violation was committed willfully or knowingly, three times such

person’s actual damages, in a total amount of up to $1,000. See GBL Section 399-p(9).

                                  JURISDICTION AND VENUE

        19.     This Court has jurisdiction over the federal-law claims under 28 U.S.C. Section 1331.

        20.     This Court has jurisdiction over the state-law claims under 28 U.S.C. Section 1367(a).

        21.     Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)(2).

                                                FACTS

        22.     During the Federal Class Period, Verde Energy initiated, to residential telephones

lines, thousands of telephone calls using a prerecorded voice to deliver a message.

                                                                             [continued on next page]


                                                    3
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 4 of 8 PageID #: 4



       23.     During the Federal Class Period, Verde Energy made, to telephone numbers assigned

to a cellular telephone service, thousands of telephone calls using a prerecorded voice.

       24.     During the New York Class Period, Verde Energy made, to telephone numbers with

an area code of 212, 315, 332, 347, 516, 518, 585, 607, 631, 646, 680, 716, 718, 845, 914, 917, 929,

or 934 (“New York Telephone Numbers”), thousands of telephone calls that disseminated a

prerecorded message (the “New York Telephone Calls”).

       25.     The persons on whose behalf this Complaint asserts claims in connection with the

telephone calls described in the two preceding paragraphs (the “Federal Telephone Calls”) are the

members of the Federal Class.

       26.     The persons on whose behalf this Complaint asserts claims in connection with the

telephone calls described in the preceding paragraph are the members of the New York Class.

       27.     The Federal Telephone Calls were not preceded by the written consent of anyone who

had the legal authority to provide such consent.

       28.     The prerecorded voices to which paragraphs “22,” “23,” and “24” refer (the

“Prerecorded Material”) advertised energy-discount services provided by Verde Energy.

       29.     The New York Telephone Calls were made with equipment that was capable of

storing telephone numbers to be called and that was used, either alone or in conjunction with other

equipment, to disseminate a prerecorded message to the telephone numbers that were called without

the use of an operator.

       30.     The Prerecorded Material of the New York Telephone Calls (the “New York

Prerecorded Material”) did not state the name of the person on whose behalf the New York

Telephone Calls were placed.

       31.     The New York Prerecorded Material did not state the address of the person on whose

behalf the New York Telephone Calls were placed.

                                                   4
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 5 of 8 PageID #: 5



       32.     The New York Prerecorded Material did not state the telephone number of the person

on whose behalf the New York Telephone Calls were placed.

       33.     On or about December 4, 2018, Bank, while located in the Eastern District of New

York, received, on his residential telephone line, a New York Telephone Call.

                                 FIRST CAUSE OF ACTION

       34.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

contained in paragraphs “1” through “33” inclusive of this Complaint as if fully set forth herein.

       35.     Verde Energy violated 47 U.S.C. Section 227(b)(1) with respect to Bank and the other

members of the Federal Class.

       36.     Bank and the other members of the Federal Class are entitled to an Order, pursuant

to 47 U.S.C. Section 227(b)(3)(A), enjoining Verde Energy from violating 47 U.S.C. Section

227(b)(1).

       37.     Bank and the other members of the Federal Class are entitled to statutory damages

of $500 per violation pursuant to 47 U.S.C. Section 227(b)(3)(B).

       38.     In the event that Verde Energy willfully or knowingly violated 47 U.S.C. Section

227(b)(1), Bank and the other members of the Federal Class are entitled to up an additional $1,000

per violation pursuant to 47 U.S.C. Section 227(b)(3)(C).

                                SECOND CAUSE OF ACTION

       39.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

contained in paragraphs “1” through “33” inclusive of this Complaint as if fully set forth herein.

       40.     Verde Energy violated GBL Section 399-p(3)(a) with respect to Bank and the other

members of the Federal Class.

       41.     Bank and the other members of the New York Class are entitled to an Order, pursuant

to GBL Section 399-p(9), enjoining Verde Energy from violating GBL Section 399-p(3)(a).


                                                 5
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 6 of 8 PageID #: 6



        42.     Bank and the other members of the New York Class are entitled to statutory damages

of $50 pursuant to GBL Section 399-p(9).

        43.     Bank and the other members of the New York Class are entitled to reasonable legal

fees pursuant to GBL Section 399-p(9).

                                     CLASS ALLEGATIONS

        44.     Bank, pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure,

brings this action as a Class Action on behalf of: (i) the other members of the Federal Class; and (ii)

the other members of the New York Class.

        45.     Bank believes, with respect to the Federal Class and the New York Class (the

“Classes”), that there are thousands of persons whose claims are similar to Bank’s individual claims,

and, furthermore, that Bank’s individual claims are typical of the claims of the other Class members.

        46.     Bank would fairly and adequately protect the interests of each Class. Bank has no

interests that are antagonistic to, or in conflict with, the members of the Classes. Indeed, Bank’s

interests are, for purposes of this litigation, coincident with the interests of the other Class members.

        47.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Because the membership of each of the Classes is so numerous that

joinder of all members is impracticable, and because the damages suffered by most of the individual

members of the Classes are too small to render prosecution of the claims asserted herein

economically feasible on an individual basis, the expense and burden of individual litigation make

it impracticable for members of the Classes to adequately address the wrongs complained of herein.

Bank knows of no impediments to the effective management of this action as a class action.

                                                                            [continued on next page]




                                                   6
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 7 of 8 PageID #: 7



       48.     Common questions of law and fact predominate over questions that affect only

individual members of the Federal Class. Among these questions are:

       (i)     whether Verde Energy violated Section 227(b)(1) of the TCPA;

       (ii)    whether Verde Energy willfully or knowingly violated Section 227(b)(1) of the
               TCPA;

       (iii)   whether the members of the Federal Class are entitled to injunctive relief as a result
               of Verde Energy’s violations of Section 227(b)(1) of the TCPA; and

       (iv)    whether the members of the Federal Class are entitled to damages as a result of Verde
               Energy’s violations of Section 227(b)(1) of the TCPA, and, if so, how much.

       49.     Common questions of law and fact predominate over questions that affect only

individual members of the New York Class. Among these questions are:

       (i)     whether Verde Energy violated GBL Section 399-p(3)(a);

       (ii)    whether the members of the New York Class are entitled to injunctive relief as a
               result of Verde Energy’s violations of GBL Section 399-p(3)(a);

       (iii)   whether the members of the New York Class are entitled to damages as a result of
               Verde Energy’s violations of GBL Section 399-p(3)(a); and

       (iv)    whether the members of the New York Class are entitled to reasonable legal fees as
               a result of Verde Energy’s violations of GBL Section 399-p(3)(a).

                                   PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a)     Pursuant to 47 U.S.C. Section 227(b)(3)(A), an order enjoining Defendant from

violating 47 U.S.C. Section 227(b)(1);

       (b)     Pursuant to 47 U.S.C. Section 227(b)(3)(B), statutory damages of $500 per violation

of 47 U.S.C. Section 227(b)(1) for Plaintiff and the other members of the Federal Class;

                                                                         [continued on next page]




                                                 7
 Case 1:19-cv-01472-AMD-LB Document 1 Filed 03/14/19 Page 8 of 8 PageID #: 8



       (c)     Pursuant to 47 U.S.C. Section 227(b)(3)(C), up to $1,000 of statutory damages for

Plaintiff and the other members of the Federal Class, in addition to the statutory damages prayed for

in the preceding paragraph, if the Court finds that Defendant knowingly or willfully violated 47

U.S.C. Section 227(b)(1);

       (d)     Pursuant to New York General Business Law Section 399-p(9), damages of $50 per

violation of New York General Business Law Section 399-p(3)(a) for Plaintiff and the other

members of the New York Class;

       (e)      Pursuant to New York General Business Law Section 399-p(9), an order enjoining

Defendant from violating New York General Business Law Section 399-p(3)(a);

       (f)     Pursuant to New York General Business Law Section 399-p(9), reasonable legal fees;

and

       (g)     An award, to Plaintiff and the other members of each Class, of the costs and

disbursements of this action, and such other and further relief as this Court deems just and proper.

Dated: March 14, 2019

                                                              Respectfully submitted,

                                                                s/ Todd C. Bank
                                                              TODD C. BANK,
                                                               ATTORNEY AT LAW, P.C.
                                                              119-40 Union Turnpike
                                                              Fourth Floor
                                                              Kew Gardens, New York 11415
                                                              (718) 520-7125
                                                              By Todd C. Bank

                                                              Counsel to Plaintiff




                                                 8
